In an action to recover damages, inter alia, for assault, defendant appeals from an order of the Supreme Court, Kings County (Rader, J.), dated October 2, 1981, which denied his motion to dismiss the action and granted plaintiff’s cross motion to compel defendant to accept service of the verified complaint. Order reversed, on the law, with $50 costs and disbursements, motion granted, cross motion denied and the action is dismissed. Plaintiff offers nothing more than law office *603failure to explain the delay in serving the complaint. Law office failure is legally insufficient to excuse the instant delay (Barasch v Micucci, 49 NY2d 594; Eaton v Equitable Life Assur. Soc. of U. S., 56 NY2d 900; Bruno v Village of Port Chester, 77 AD2d 580). Gibbons, J. P., Weinstein, Gulotta and Thompson, JJ., concur.